      Case 3:18-cr-00050-DCB-LRA Document 47 Filed 04/21/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

UNITED STATES OF AMERICA                           Plaintiff-Respondent

VS.                              CRIMINAL NO. 3:18-CR-50-DCB-LRA-001
                                 CIVIL NO. 3:19-CV-578-DCB

BILAL HAMID LOVE a/k/a
MICHAEL SMITH,                                     Defendant-Petitioner

                                   ORDER

      This matter comes before the Court on Petitioner Bilal

Hamid Love a/k/a Michael Smith (“Love”)’s Motion for Leave to

Proceed In Forma Pauperis filed on October 7, 2019. [ECF No. 36]

Pursuant to 28 U.S.C. § 1915, courts of the United States are

authorized to waive filing fees or security under certain

circumstances. The statute provides, in relevant part:

            (a)(1) Subject to subsection (b), any court of the
            United States may authorize the commencement,
            prosecution or defense of any suit, action or
            proceeding, civil or criminal, or appeal therein,
            without prepayment of fees or security therefor, by a
            person who submits an affidavit that includes a
            statement of all assets such prisoner possesses that
            the person is unable to pay such fees or give security
            therefor. Such affidavit shall state the nature of the
            action, defense or appeal and affiant's belief that
            the person is entitled to redress.
            (a)(2) A prisoner seeking to bring a civil action or
            appeal a judgment in a civil action or proceeding
            without prepayment of fees or security therefor, in
            addition to filing the affidavit filed under paragraph
            (1), shall submit a certified copy of the trust fund
            account statement (or institutional equivalent) for
            the prisoner for the 6–month period immediately
            preceding the filing of the complaint or notice of
                                     1
    Case 3:18-cr-00050-DCB-LRA Document 47 Filed 04/21/20 Page 2 of 3



           appeal, obtained from the appropriate official of each
           prison at which the prisoner is or was confined.
28 U.S.C. § 1915(a)(1)-(2) (emphases added). Petitioner

submitted an Application to Proceed In Forma Pauperis, but

failed to attach a statement certified by the appropriate

institutional officer showing all receipts, expenditures, and

balances during the last six months for any institutional

account in the Petitioner’s name.

     Accordingly, it is hereby

ORDERED:

  1. That on or before May 20, 2020, Petitioner shall complete

     and file the attached application – certified by the

     appropriate institutional officer – OR pay the $5.00 (five

     dollar) filing fee. If petitioner or someone on behalf of

     the petitioner submits the $5.00 (five dollar) filing fee,

     there must be a written explanation that the money is being

     submitted as payment of the filing fee in Civil Action

     Number 3:19-CV-578-DCB and Criminal Action Number 3:18-CR-

     50-DCB-LRA-001 on behalf of petitioner, BILAL HAMID LOVE

     a/k/a MICHAEL SMITH.

  2. That petitioner is informed that his failure to timely

     comply with the requirements of this order may lead to the

     dismissal of the petition.



                                   2
  Case 3:18-cr-00050-DCB-LRA Document 47 Filed 04/21/20 Page 3 of 3



3. The clerk shall mail the attached application to the

  petitioner’s last known address.

  THIS, the 21st day of April, 2020.



                                       _/s/ David Bramlette________
                                       UNITED STATES DISTRICT JUDGE




                                 3
